THE defendant in error moves to dismiss the writ of error for the reason that the only error assigned is the alleged insufficiency of the evidence and that there is no bill of exceptions making it a part of the record. The case was tried upon a written stipulation of facts duly signed and filed with the clerk of the district court. It appears in the transcript filed with the clerk of this court. *Page 77 
Reliance is placed upon a case decided by us before the adoption of our Rule 27a, effective April 8, 1935. In that case we held that an agreed statement of facts, to be considered by us, must be made a part of the record by a bill of exceptions. See Truesdale v. County Commissioners ofMontrose County, 44 Colo. 416, 99 Pac. 63. The present practice is prescribed by our Rule 27a, which provides that "Copies of records and files of the clerk of the trial court shall be certified by him and all other portions of said transcript, save the assignments, shall be certified by the trial judge."
The written stipulation of facts in the present case constituted a part of the records and files of the clerk of the trial court and the transcript was certified by him as containing true and correct copies of said records and files.
The motion to dismiss is denied.
MR. CHIEF JUSTICE CAMPBELL and MR. JUSTICE HILLIARD concur.